Name: 89/651/EEC: Commission Decision of 26 October 1989 relating to the definitions of the characteristics and to the list of agricultural products for the surveys on the structure of agricultural holdings during the period 1988 to 1997
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  farming systems;  agricultural activity;  international affairs;  means of agricultural production
 Date Published: 1989-12-30

 Avis juridique important|31989D065189/651/EEC: Commission Decision of 26 October 1989 relating to the definitions of the characteristics and to the list of agricultural products for the surveys on the structure of agricultural holdings during the period 1988 to 1997 Official Journal L 391 , 30/12/1989 P. 0001 - 0041 Finnish special edition: Chapter 3 Volume 31 P. 0033 Swedish special edition: Chapter 3 Volume 31 P. 0033 COMMISSION DECISIONof 26 October 1989relating to the definitions of the characteristics and to the list of agricultural products for the surveys on the structure of agricultural holdings during the period 1988 to 1997(89/651/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997 (1), as amended by Regulation (EEC) N ° 807/89 (2), and in particular Article 8 thereof, Whereas if the findings of the surveys on the structure of agricultural holdings provided for in Regulation (EEC) N ° 571/88 are to be in concordance throughout the European Economic Community, the terms contained in the list of characteristics must be understood and applied in a uniform manner; Whereas Community definitions should therefore be laid down for these terms wherever necessary; Whereas for the purpose of comparability of survey results the definitions and geographical areas used for previous surveys on the structure of agricultural holdings should be retained wherever possible; Whereas in accordance with Article 8 (2) of Regulation (EEC) N ° 571/88 the definitions relating to the list of characteristics and to regions and districts are those laid down in Commission Decision 83/461/EEC (3), as lastamended by Decision 85/643/EEC (4); whereas any amendments shall be adopted according to the procedure laid down in Article 15 of Regulation (EEC) N ° 571/88; Whereas Regulation (EEC) N ° 571/88 refers to a period extending from 1988 to 1997 and applies to several Community surveys; whereas a complete and updated list of agreed Community definitions for the characteristics to be surveyed should be established; Whereas, furthermore, in order to permit practical use of the list of characteristics in the Member States and facilitate interpretation of the survey results, these Decisions should be supplemented by explanations and examples; Whereas, in particular in the sense of Regulation (EEC) N ° 571/88, the statistical definition of the term 'agricultural holding' should be uniform throughout the European Economic Community and since that definition itself refers to 'agricultural products' it is consequently necessary to adopt the standard list of these products; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1The Community definitions to be used for Community surveys on the structure of agricultural holdings as providedfor by Regulation (EEC) N ° 571/88 are given in Annex I, together with the relevant explanations and examples. Article 2The list of agricultural products referred to in the definition of agricultural holdings is given in Annex II. Article 3In view of circumstances peculiar to certain Member States, exceptions to the Community definitions shall be accepted as set out in Annex III. Article 4This Decision is addressed to the Member States. Done at Brussels, 26 October 1989. For the CommissionHenning CHRISTOPHERSENVice-President(1) OJ N ° L 56, 2. 3. 1988, p. 1. (2) OJ N ° L 86, 31. 3. 1989, p. 1. (3) OJ N ° L 251, 12. 9. 1983, p. 100. (4) OJ N ° L 379, 31. 12. 1985, p. 61. ANNEX I DEFINITIONS AND EXPLANATIONS APPLICABLE TO THE LIST OF CHARACTERISTICS TO BE USED FOR COMMUNITY SURVEYS ON THE STRUCTURE OF AGRICULTURAL HOLDINGS (I = definitions, II = explanatory notes)AGRICULTURAL HOLDINGI. A single unit both technically and economically, which has single management and the output of which is agricultural products. II. 1. An agricultural holding is thus defined by the following characteristics: 1.1. Output of agricultural productsFor the purpose of this survey 'agricultural products' are taken to be those products listed in Annex II. 1.2. Single managementThere can be single management even though this is carried out by two or more persons acting jointly. 1.3. A single unit technically and economicallyIn general this is indicated by a common use of labour and means of production. 2. Special cases2.1. (a) When a holding is for tax or other reasons split up among two or more persons; or(b) when two or more separate holdings, each having previously been an independent holding, have been integrated in the hands of a single holder; the treatment is as a single holding, if there is a single management and technical and economic unity. 2.2. Cases where a parcel of land has been retained by the former holder when transferring the holding to his successor (heir, tenant, etc.). This is: (a) included with the successor's holding if the retained land is worked in conjunction with the rest of the holding and if in general the same labour force and means of production as for the rest of the holding are employed; (b) attributed to the previous holder's holding if normally worked with the labour force and means of production of that holding. 2.3. For the purposes of this survey, the following are counted as agricultural holdings in so far as they fulfil the other criteria mentioned above as defining an agricultural holding: (a) bull, boar, ram and he-goat breeding stations, studs and hatcheries; (b) the agricultural holdings of research institutes, sanatoria and convalescent homes, religious communities, schools and prisons; (c) agricultural holdings which form part of industrial enterprises; (d) comon land consisting of pasture, horticultural or other land, provided that such land is operated as an agricultural holding by the local authority concerned (e.g. by the taking of animals into agistment (;). (;) The following are not considered here: - common land allotted (C/03), - common land which has been rented out (C/02). 2.4. Not included as agricultural holdings for the purposes of this survey are: (a) riding stables, racing stables, gallops (i.e. land used for exercising racehorses); (b) kennels; (c) markets, abattoirs, etc. (without rearing). 2.5. 'Single-product group-holdings' are treated as agricultural holdings independent of the 'parent' holdings if they mainly use their own factors of production and do not rely mainly on the factors of production of the 'parent' holdings (;). A. GEOGRAPHICAL SITUATION OF THE HOLDINGThe holding and all the information relating to it is taken as being in that district where the headquarters of the holding is situated (A/01). Headquarters of the holdingThe headquarters of the holding is defined according to Member States' own rules. A/01DistrictsI. The regions and districts for the purposes of structure surveys are as follows: GERMANY (country code = 01) RegionsDistricts001. Schleswig-Holstein001. Schleswig-Holstein003. Niedersachsen001. Braunschweig002. Hannover003. Lueneburg004. Weser-Ems005. Nordrhein-Westfalen001. Duesseldorf003. Koeln005. Muenster007. Detmold009. Arnsberg006. Hessen004. Darmstadt005. Giessen006. Kassel007. Rheinland-Pfalz001. Koblenz002. Trier003. Rheinhessen-Pfalz008. Baden-Wuerttemberg001. Stuttgart002. Karlsruhe003. Freiburg004. Tuebingen009. Bayern001. Oberbayern002. Niederbayern003. Oberpfalz004. Oberfranken005. Mittelfranken006. Unterfranken007. Schwaben010. Saarland001. Saarland012. Hamburg, Bremen und Berlin (West)001. Hamburg, Bremen und Berlin (West)(;) Single-product group-holdings are where separate holdings put together their resources for one particular farm enterprise to form a distinct joint enterprise run separately from the 'parent' holdings (e.g. common orchard or a common cattle lot) (partial fusion). FRANCE (country code = 02) RegionsDistricts011. Ã le-de-France075. Paris077. Seine-et-Marne078. Yvelines091. Essonne092. Hauts-de-Seine093. Seine-Saint-Denis094. Val-de-Marne095. Val-d'Oise021. Champagne-Ardenne008. Ardennes010. Aube051. Marne052. Haute-Marne022. Picardie002. Aisne060. Oise080. Somme023. Haute-Normandie027. Eure076. Seine-Maritime024. Centre018. Cher028. Eure-et-Loir036. Indre037. Indre-et-Loire041. Loir-et-Cher045. Loiret025. Basse-Normandie014. Calvados050. Manche061. Orne026. Bourgogne021. CÃ ´te-d'Or058. NiÃ ¨vre071. SaÃ ´ne-et-Loire089. Yonne031. Nord-Pas-de-Calais059. Nord062. Pas-de-Calais041. Lorraine054. Meurthe-et-Moselle055. Meuse057. Moselle088. Vosges042. Alsace067. Bas-Rhin068. Haut-Rin043. Franche-ComtÃ ©025. Doubs039. Jura070. Haute-SaÃ ´ne090. Belfort (Territoire de)052. Pays-de-la-Loire044. Loire-Atlantique049. Maine-et-Loire053. Mayenne072. Sarthe085. VendÃ ©e053. Bretagne022. CÃ ´te-du-Nord029. FinistÃ ¨re035. Ille-et-Vilaine056. Morbihan054. Poitou-Charentes016. Charente017. Charente-Maritime079. Deux-SÃ ¨vres086. Vienne072. Aquitaine024. Dordogne033. Gironde040. Landes047. Lot-et-Garonne064. PyrÃ ©nÃ ©es-Atlantiques073. Midi-PyrÃ ©nÃ ©es009. AriÃ ¨ge012. Aveyron031. Haute-Garonne032. Gers046. Lot065. Hautes-PyrÃ ©nÃ ©es081. Tarn082. Tarn-et-Garonne074. Limousin019. CorrÃ ¨ze023. Creuse087. Haute-Vienne082. RhÃ ´ne-Alpes001. Ain007. ArdÃ ¨che026. DrÃ ´me038. IsÃ ¨re042. Loire069. RhÃ ´ne073. Savoie074. Haute-Savoie083. Auvergne003. Allier015. Cantal043. Haute-Loire063. Puy-de-DÃ ´me091. Languedoc-Roussillon011. Aude030. Gard034. HÃ ©rault048. LozÃ ¨re066. PyrÃ ©nÃ ©es-Orientales093. Provence-Alpes-CÃ ´te-d'Azur004. Alpes-de-Haute-Provence005. Hautes-Alpes006. Alpes-Maritimes013. Bouches-du-RhÃ ´ne083. Var084. Vaucluse094. Corse02A. Corse-du-Sud02B. Haute-CorseITALY (country code = 03) RegionsDistricts001. Piemonte001. Torino002. Vercelli003. Novara004. Cuneo005. Asti006. Alessandria002. Valle d'Aosta007. Valle d'Aosta003. Lombardia008. Varese009. Como010. Sondrio011. Milano012. Bergamo013. Brescia014. Pavia015. Cremona016. Mantova005. Veneto017. Verona018. Vicenza019. Belluno020. Treviso021. Venezia022. Padova023. Rovigo006. Friuli-Venezia Giulia024. Pordenone025. Udine026. Gorizia027. Trieste007. Liguria028. Imperia029. Savona030. Genova031. La Spezia008. Emilia Romagna032. Piacenza033. Parma034. Reggio nell'Emilia035. Modena036. Bologna037. Ferrara038. Ravenna039. ForlÃ ¬009. Toscana040. Massa-Carrara041. Lucca042. Pistoia043. Firenze044. Livorno045. Pisa046. Arezzo047. Siena048. Grosseto010. Umbria049. Perugia050. Terni011. Marche051. Pesaro e Urbino052. Ancona053. Macerata054. Ascoli Piceno012. Lazio055. Viterbo056. Rieti057. Roma058. Latina059. Frosinone013. Abruzzi060. L'Aquila061. Teramo062. Pescara063. Chieti014. Molise064. Isernia065. Campobasso015. Campania066. Caserta067. Benevento068. Napoli069. Avellino070. Salerno016. Puglia071. Foggia072. Bari073. Taranto074. Brindisi075. Lecce017. Basilicata076. Potenza077. Matera018. Calabria078. Cosenza079. Catanzaro080. Reggio di Calabria019. Sicilia081. Trapani082. Palermo083. Messina084. Agrigento085. Caltanissetta086. Enna087. Catania088. Ragusa089. Siracusa020. Sardegna090. Sassari091. Nuoro092. Oristano093. Cagliari021. Bolzano-Bozen094. Bolzano-Bozen022. Trento095. TrentoNETHERLANDS (country code = 04) RegionsDistricts001. Noord-Nederland001. Groningen002. Friesland003. Drenthe002. Oost-Nederland004. Overijssel005. Flevoland006. Gelderland003. West-Nederland007. Utrecht008. Noord-Holland009. Zuid-Holland010. Zeeland004. Zuid-Nederland011. Noord-Brabant012. LimburgBELGIUM (country code = 05) RegionsDistricts001. Vlaams gewest en Brussel002. RÃ ©gion Wallone001. Antwerpen002. Brabant003. West Vlaanderen004. Oost Vlaanderen005. Hainaut006. LiÃ ¨ge007. Limburg008. Luxembourg009. NamurLUXEMBOURG (country code = 06)A single region - Luxembourg (code = 001)A single district - Luxembourg (code = 001)UNITED KINGDOM (country code = 07) RegionsDistricts001. North001. Cumbria002. Northumberland, Tyne & Wear, Durham, Cleveland002. Yorkshire and Humberside003. Humberside004. North Yorkshire005. South Yorkshire, West Yorkshire003. East Midlands006. Derbyshire, Nottinghamshire007. Leicestershire, Northamptonshire008. Lincolnshire004. East Anglia009. Norfolk and Suffolk010. Cambridge005. South East011. Bedford, Hertfordshire, Greater London012. Berkshire, Buckinghamshire, Oxfordshire013. East Sussex, Surrey, West Sussex014. Essex015. Hampshire, Isle of Wight016. Kent006. South West017. Avon, Gloucestershire, Wiltshire018. Cornwall, Devon, Isles of Scilly019. Dorset, Somerset007. West Midlands020. Hereford and Worcester, Warwickshire, West Midlands (County)021. Shropshire (Salop), Staffordshire008. North West022. Cheshire023. Greater Manchester, Lancashire, Merseyside009. Wales024. Clwyd, Dyfed, Gwynedd, Powys025. Gwent, Mid-South-West Glamorgan010. Scotland026. South East (comprising Borders, Central, Fife, Lothian, Tayside)027. South West (comprising Dumfries andGalloway, Strathclyde)028. North West (comprising Highland, Western Isles, Orkney, Shetland)029. North East (comprising Grampian Region)011. Northern Ireland036. Northern IrelandIRELAND (country code = 08)A single region - Ireland (country code = 001)Districts 001. Carlow002. Dublin003. Kildare004. Kilkenny005. Laois006. Longford007. Louth008. Meath009. Offaly010. Westmeath011. Wexford012. Wicklow013. Clare014. Cork015. Kerry016. Limerick017. Tipperary North Riding018. Tipperary South Riding019. Waterford020. Galway021. Leitrim022. Mayo023. Roscommon024. Sligo025. Cavan026. Donegal027. MonaghanDENMARK (country code = 09)A single region - Denmark (country code = 001)Districts 001. Koebenhavn, Frederiksborg, Roskilde002. Vestsjaelland003. Storstroem004. Bornholm005. Fyn006. Soenderjylland007. Ribe008. Vejle009. Ringkoebing010. AArhus011. Viborg012. NordjyllandGREECE (country code = 10) RegionsDistricts001. Ã Ã ­Ã ¡Ã ´Ã ¯Ã «Ã ©Ã ªÃ  Ã Ã ¡Ã ªaaaeÃ ¯Ã ­ssÃ ¡ Ã ªÃ ¡Ã © Ã Ã ±UEÃ ªÃ §001. Ã Ã ¯aeueÃ °Ã §Ã ²002. Ã UEÃ ­Ã ¨Ã §Ã ²003. Ã ©AAÃ ¢Ã ±Ã ¯Ã µ004. Ã Ã ¡Ã ¢UEÃ «Ã ¡Ã ²005. AEÃ ±UEÃ ¬Ã ¡Ã ²002. Ã aaÃ ­Ã ´Ã ±Ã ©Ã ªÃ  Ã Ã ¡Ã ªaaaeÃ ¯Ã ­ssÃ ¡006. Ã aaÃ ±Ã ±aaÃ ¾Ã ­007. Ã aaÃ ³Ã ³Ã ¡Ã «Ã ¯Ã ­ssÃ ªÃ §Ã ²008. Ã Ã ¡Ã «Ã ªÃ ©aeÃ ©Ã ªÃ Ã ²009. Ã Ã ©Ã «Ã ªssÃ ²010. Ã Ã ©aaÃ ±ssÃ ¡Ã ²011. Ã Ã ¬Ã ¡Ã ¨ssÃ ¡Ã ²012. Ã Ã Ã «Ã «Ã ¡Ã ²003. AEÃ µÃ ´Ã ©Ã ªÃ  Ã Ã ¡Ã ªaaaeÃ ¯Ã ­ssÃ ¡013. OEÃ «Ã ¾Ã ±Ã ©Ã ­Ã ¡Ã ²014. Ã Ã ¡Ã ³Ã ´Ã ¯Ã ±Ã ©UEÃ ²015. Ã Ã ¯aeUEÃ ­Ã §Ã ²016. Ã Ã ±aaÃ ¢aaÃ ­Ã ¾Ã ­004. Ã aaÃ ³Ã ³Ã ¡Ã «ssÃ ¡017. Ã UEÃ ±Ã ©Ã ³Ã ¡Ã ²018. Ã Ã ¡Ã £Ã ­Ã §Ã ³ssÃ ¡Ã ²019. Ã Ã ±Ã ©Ã ªUEÃ «Ã ¹Ã ­020. Ã Ã ¡Ã ±aessÃ ´Ã ³Ã ¡Ã ²005. Ã Ã ´Ã ´Ã ©Ã ªÃ 021. Ã Ã ´Ã ´Ã ©Ã ªÃ Ã ²006. Ã Ã ´aaÃ ±aaUE AAÃ «Ã «UEaeÃ ¡022. Ã Ã ¯Ã ©Ã ¹Ã ´ssÃ ¡Ã ²023. OEÃ ¨Ã ©Ã ¾Ã ´Ã ©aeÃ ¡Ã ²024. OEÃ ¹Ã ªssaeÃ ¡Ã ²025. AAÃ µÃ ±Ã µÃ ´Ã ¡Ã ­ssÃ ¡Ã ²026. AAÃ ½Ã ¢Ã ¯Ã ©Ã ¡Ã ²007. Ã ueÃ ´Ã ©Ã ¯ Ã Ã ©Ã £Ã ¡ssÃ ¯027. Ã Ã µÃ ªÃ «UEaeÃ ¹Ã ­028. AEÃ ¹aeaaÃ ªÃ ¡Ã ­Ã Ã ³Ã ¹Ã ­008. Ã ueÃ ±aaÃ ©Ã ¯ Ã Ã ©Ã £Ã ¡ssÃ ¯029. Ã Ã Ã ³Ã ¢Ã ¯Ã µ030. Ã UEÃ ¬Ã ¯Ã µ031. Ã ssÃ ¯Ã µ009. AEÃ µÃ ´Ã ©Ã ªÃ  AAÃ «Ã «UEaeÃ ¡032. Ã Ã ©Ã ´Ã ¹Ã «Ã ¯Ã ¡Ã ªÃ ¡Ã ±Ã ­Ã ¡Ã ­ssÃ ¡Ã ²033. Ã Ã ·Ã ¡ssÃ ¡Ã ²034. Ã Ã «aassÃ ¡Ã ²010. Ã aaÃ «Ã ¯Ã °ueÃ ­Ã ­Ã §Ã ³Ã ¯Ã ²035. Ã Ã ¯Ã ±Ã ©Ã ­Ã ¨ssÃ ¡Ã ²036. Ã Ã ±Ã £Ã ¯Ã «ssaeÃ ¡Ã ²037. Ã aaÃ ³Ã ³Ã §Ã ­ssÃ ¡Ã ²038. Ã Ã ¡Ã ªÃ ¹Ã ­ssÃ ¡Ã ²039. Ã Ã ±Ã ªÃ ¡aessÃ ¡Ã ²011. Ã Ã §Ã ³Ã ©UE Ã Ã ¯Ã ­ssÃ ¯Ã µ040. AEÃ ¡Ã ªÃ ½Ã ­Ã ¨Ã ¯Ã µ041. Ã aaoeÃ ¡Ã «Ã «Ã §Ã ­ssÃ ¡Ã ²042. Ã Ã Ã ±Ã ªÃ µÃ ±Ã ¡Ã ²043. Ã aaÃ µÃ ªUEaeÃ ¡Ã ²012. Ã ©Ã Ã °aaÃ ©Ã ±Ã ¯Ã ²044. Ã Ã ¹Ã ¡Ã ­Ã ­ssÃ ­Ã ¹Ã ­045. Ã ©Ã Ã ±Ã ´Ã ¡Ã ²046. Ã Ã ±Ã Ã ¢aaaeÃ ¡Ã ²047. Ã aaÃ ³Ã °Ã ±Ã ¹Ã ´ssÃ ¡Ã ²013. Ã Ã ±Ã Ã ´Ã §048. Ã Ã ±Ã ¡Ã ªÃ «aassÃ ¯Ã µ049. Ã Ã ¡Ã ­ssÃ ¹Ã ­050. Ã Ã ¡Ã ³Ã §Ã ¨ssÃ ¯Ã µ051. Ã aaÃ ¨Ã ½Ã ¬Ã ­Ã §Ã ²Ã Ã Ã Ã Ã  (oeÃ ¯Ã ¨Ã ­Ã ´Ã ±ae oeÃ ¯aeaa = 11) RegionsDistricts001. AndalucÃ ­a001. AlmerÃ ­a002. CÃ ¡diz (incluido Ceuta)003. CÃ ³rdoba004. Granada005. Huelva006. JaÃ ©n007. MÃ ¡laga (incluido Melilla)008. Sevilla002. AragÃ ³n001. Huesca002. Teruel003. Zaragoza003. Asturias001. Asturias004. Baleares001. Baleares005. Canarias001. Las Palmas002. Sta. Cruz de Tenerife006. Cantabria001. Cantabria007. Castilla-LeÃ ³n001. Ã vila002. Burgos003. LeÃ ³n004. Palencia005. Salamanca006. Segovia007. Soria008. Valladolid009. Zamora008. Castilla-La Mancha001. Albacete002. Ciudad Real003. Cuenca004. Guadalajara005. Toledo009. CataluÃ ±a001. Barcelona002. Gerona003. LÃ ©rida004. Tarragona010. Extremadura001. Badajoz002. CÃ ¡ceres011. Galicia001. La CoruÃ ±a002. Lugo003. Orense004. Pontevedra012. Madrid001. Madrid013. Murcia001. Murcia014. Navarra001. Navarra015. Comunidad Valenciana001. Alicante002. CastellÃ ³n de la Plana003. Valencia016. PaÃ ­s Vasco001. Ã lava002. GuipÃ ºzcoa003. Vizcaya017. La Rioja001. La RiojaPORTUGAL (country code = 12) RegionsDistricts001. Norte001. Minho-Lima002. CÃ ¡vado003. Ave004. Grande Porto005. TÃ ¢mega006. Entre Douro e Vouga007. Douro008. Alto TrÃ ¡s-os-Montes002. Centro001. Baixo Vouga002. Baixo Mondego003. Pinhal Litoral004. Pinhal Interior Norte005. DÃ £o-LafÃ µes006. Pinhal Interior Sul007. Serra da Estrela008. Beira Interior Norte009. Beira Interior Sul010. Cova da Beira003. Lisboa e Vale do Tejo001. Oeste002. Grande Lisboa003. PenÃ ­nsula de SetÃ ºbal004. MÃ ©dio Tejo005. LezÃ ­ria do Tejo004. Alentejo001. Alentejo Litoral002. Alto Alentejo003. Alentejo Central004. Baixo Alentejo005. Algarve001. Algarve006. AÃ §ores001. AÃ §ores007. Madeira001. MadeiraA/02Less-favoured areaAreas designated, on the date of the survey, as less-favoured within the meaning of Article 3 of Council Directive 75/268/EEC (;), as last amended by Regulation (EEC) N ° 797/85 ($) (and, where applicable, the most recent legislation), appearing in the Community list of less-favoured agricultural areas as communicated by the Member States in application of Article 2 of Directive 75/268/EEC. A/02(a) Mountain areaI. Areas designated, on the date of the survey, as mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC and appearing in the Community list of less-favoured agricultural areas as communicated by Member States in application of Article 2 of Directive 75/268/EEC. (;) OJ N ° L 128, 19. 5. 1975, p. 10. ($) OJ N ° L 93, 30. 3. 1985, p. 1. B. LEGAL PERSONALITY AND MANAGEMENT OF THE HOLDINGB/01andB/02The person legally or economically responsible for the holding (hereafter called the holder)I. The holder of the holding is that (natural or legal) person in whose name the holding is operated. The holder can own the holding outright or rent it or be a hereditary long-term leaseholder or a usufructuary or a trustee. II. The holder may have delegated all or part of power of decision to a manager. If on one holding two or more natural persons carry out the functions of the holder only one of them is shown as such (e.g. the one who bears the greatest share of the risk or who takes the main part in managing the holding. If such criteria still fail to pick out one individual the choice should be based on some other criterion, such as age). In the case of share farming the share farmer is shown as holder. B/01Natural personI. For the purpose of this heading a natural person may be either a single individual or a group of individuals. II. The following, inter alia, are to be regarded as groups of individuals: married couples, siblings, joint beneficiaries under a will or intestacy, etc. B/02Manager of the holdingI. The person responsible for the normal daily running of the holding concerned. II. The manager is generally but not always the same person as the holder. In case the holder is not also the manager he has charged someone else, for example a member of his family, with the running of the holding. One person only is taken as the manager. In the case where more than one person takes part in the normal daily running of the holding, then the person who takes the greatest part is considered as the manager. If this part is equally divided the necessary distinction may be made on the basis of age. B/03Manager's agricultural trainingOnly practical experienceI. Experience acquired through practical work on an agricultural holding. Basic trainingI. Any training courses completed at a general agricultural college and/or an institution specializing in certain subjects (including horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology and associated subjects). II. A completed agricultural apprenticeship is regarded as basic training. Full agricultural trainingI. Any training course continuing for at least two years after the end of compulsory education (;) and completed at an agricultural college, university or other institute of higher education in agriculture, horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology or an associated subject. B/04Are accounts kept for the management of the holding?I. Accounts must include at least the systematic and regular recording of all current income and expenditure for the purpose of establishing, at the end of the accounting period, the profit achieved by the holding. (;) Age at which compulsory education ends in each Member State: see footnote on page 28 of this Official Journal. II. An accounting system is also deemed to exist if such recording did not commence until during the 12 months preceding the survey. Agricultural accounts may serve as a basis for administration of the holding by the holding manager; they may also be used to draw up a balance sheet and a profit and loss account. The following are not regarded as 'accounting systems': - occasional notes on certain operations in a ledger or notebook, - income and expenditure records (for calculating the rentability) for only part of the holding's activities, - data prepared for tax purposes only. C. TYPE OF TENURE AND FRAGMENTATION OF THE HOLDINGC/01to03Utilized agricultural areaI. The total area taken up by arable land, permanent pasture, permanent crops and kitchen gardens (owner-farmed, tenant-farmed or worked free of charge). II. Type of tenure - special cases1. Where a 'single-product group holding' is treated as an independent holding (see 'agricultural holdings', point 2.5) the total atricultural area of the group-holding is attributed to the person named as holder (B/01/II) but given the type of tenure under which it is held by the 'parent' holding. 2. Land in co-ownership or leased and worked by several holdings but which does not constitute a 'single-product group-holding' is treated as relating to the holder who takes the greatest part in running it but each part is given the type of tenure under which it is held by the parent holding. C/01Owner-farmed agricultural areaI. Agricultural land being farmed by the holding being surveyed and which is the property of the holder or farmed by him as usufructuary or heritable long-term lease holder or under some other equivalent type of tenure. II. Land allotted to a farm worker (for his own cultivation) as part of his wage is allocated to the holding making the allotment, unless the farm worker uses his own means of production. Parcels of land retained by the former holder (see 'Agricultural holding', point 2.2) are allocated to the main holding if worked with that holding. However, grazing rights on common grazing land are not included, e.g. on common land belonging to the parish or to a cooperative (such areas, not being part of a holding, are not covered in this survey). C/02Tenant-farmed agricultural areaI. Land rented by the holding in general for a period of at least 12 months and in return for a fixed rent agreed in advance (in cash, kind or otherwise), and for which there is a (written or oral) tenancy agreement. II. The rented land can consist of: - a complete holding, - individual parcels of land. Parcels of land or holdings rented by the holder from members of the holder's family are included here if these areas are farmed as part of the holding surveyed. Also included is land belonging to another holding but worked by the holding under survey in return for a certain number of hours of labour but not land put at the disposal of a farm-worker as a form of wage (;). (;) As opposed to the case of land put at the disposal of a farm worker as a form of wage, which generally remains within the crop rotation system of the holding, a tenancy agreement of the type envisaged here will specify not merely the area of land concerned but also where it is and its exact boundaries. Land worked by the holding as conacre '11 month land' in Ireland and in Northern Ireland or as 'zaaiklaargehuurd land' (land ready for sowing rented for a year) also comes under this heading. Rented land which has been sublet to a third party is not included, since it does not constitute part of the holding surveyed. C/03Agricultural area share-farmed or farmed under other modesI. (a) Share-farmed agricultural areaLand (which may constitute a complete holding) farmed in partnership by the landlord and the share-cropper under a written or oral share-farming contract. The production of the share cropped area is shared between two parties on an agreed basis. (b) Agricultural area utilized under other modes of tenureOther modes of tenure not covered by C/01 to 03 (a). II. This includes inter alia: 1. Land over which the holder enjoys rights: - by virtue of his occupancy of a particular post (forester, priest, teacher, etc.), - allotted by the parish or other organization, e.g. common grazing land apportioned on an acreage basis (as distinct from land over which common grazing rights are enjoyed). 2. Land which the holding works free of any charge (e.g. areas from derelict holdings being worked by the holding surveyed). 3. 'Colonia parziaria' - of complete holdings and of individual parcels of land (;). C/04Number of parcels making up the utilized agricultural areaI. A parcel is any piece of land belonging to the holding but completely surrounded by land, water, roads or forests, etc., not belonging to the holding. II. A parcel may consist of one or more adjacent fields. A field is a piece of land situated within, but separated from the rest of a block by clearly visible demarcation lines (e.g. tracks, ditches, brooks, hedgerows). A field may comprise one or more plots of land. A plot of land is that part of a field (or its entirety used for a given crop or combination or crops. DtoILAND USE ($)The total area of the holding (D to H) consists of the agricultural area utilized by the holding (D to G) and other land (H). I. The agricultural area utilized for farming includes the area under main crops for harvest in the year of the survey. II. For the breakdown of land use by area farmed each area is listed only once. Permanent crops and crops lasting several years (e.g. asparagus, strawberries or bushes), not yet in production, are included. Cultivated mushrooms are excluded. In the case of combined crops the utilized agricultural area is allocated among the crops pro rata to the use of the ground by the crops concerned. (;) In 'colonia parziaria' of complete holdings the grantor entrusts a farm to the head of a family, who undertakes to carry out with the aid of the members of his family (the farm family) all the work required on the holding and himself to bear part of the outgoings and to divide the farm's production with the grantor in fixed proportions. In 'colonia parziaria' of individual parcels of land the grantor entrusts solely one or more parcels of land which are used under the same conditions as described under (a). ($) The reference numbers given in the definitions of items under headings D to G are based on the list of agricultural products (Annex II). Areas of agriculture combined with woodland are similarly split up. This principle does not apply to mixed crops (these are crops grown and harvested together on the same ground, e.g. mixed corn), or to successive crops (e.g. barley undersown with clover for later harvesting). In the case of combined crops, if one crop has no significance for the holding, it is ignored in the breakdwon of the areas. In the case of successive crops the area of each successive crop is not calculated. The area is allocated to one crop taken as the main crop (;). An exemption from the principle of pro rata allocation may be made where the results would not be satisfactory, provided that the rules established by the Member States in agreement with the Commission are respected. D. ARABLE LANDI. Land worked regularly, generally under a system of crop rotation. II. Arable land comprises crop categories D/01 to D/20 and fallow land (D/21). D/01to08Cereals for the production of grain (including seed)II. Excluding cereals harvested or fed green. These are under D/18. D/01Common wheat and speltD/02Durum wheatD/03RyeI. Including meslin. D/04BarleyD/05OatsI. Including summer meslin. D/06Grain maizeD/07RiceD/08Other cerealsD/09Pulses for harvest as grain (including seed and mixtures of pulses and cereals)D/09(a) of which single crops for fodder: field peas, field beans, vetches, sweet lupinsD/09(b) others (single or mixed)D/10Potatoes (including early potatoes and seed potatoes)(;) The main crop where during one harvest year several crops are grown in succession on an area is the crop the production of which has the highest value. If the value of production does not determine which is the main crop, then the main crop is taken as the one which occupies the ground for the longest time. D/11Sugar beet (excluding seeds)D/12Forage roots and tubers (excluding seeds)D/13Industrial crops (including seeds for herbaceous oil seed plants, excluding seeds for fibre plants, hops, tobacco and other industrial crops) of which: D/13(a) TobaccoD/13(b) HopsD/13(c) CottonD/13(d) Other oil seed and fibre plants and other industrial plantsD/13(d) i(i) Oil seeds (total)of which: - rape and turnip rape- sunflower- soya beanD/13(d) (ii) Aromatic and medicinal plants and herbsII. The principal aromatic and medicinal plants and herbs are: angelica (Angelica spp.), belladonna (Atropa spp.), camomile (Matricaria spp.), cumin (Carum spp.), digitalis (Digitalis spp.), gentian (Gentiana spp.), hyssop (Hyssopus spp.), jasmine (Jasminum spp.), lavender and lavandin (Lavandula spp.), marjoram (Origanum spp.), melissa (Melissa spp.), mint (Mentha spp.), poppy (Papaver spp.), periwinkle (Vinca spp.), psyllium (seed) (Psyllium spp.), saffron (Curcuma spp.), sage (Salvia spp.), marigold (Calendula spp.), valerian (Valeriana spp.), etc. D/13(d) (iii) Other industrial crops of which: - sugar-caneD/14andD/15Fresh vegetables, melons, strawberriesII. Cultivated mushrooms (I/02) are excluded. D/14Fresh vegetables, melons, strawberries - outdoor or under low (non-accessible) coverD/14(a) Open fieldI. Vegetables, melons, strawberries grown on land in rotation with other agricultural crops. D/14(b) Market gardeningI. Vegetables, melons and strawberries grown on land in rotation with other horticultural crops. D/15, D/17andG/07Crops under glass or high (accessible) coverI. Crops which for the whole of their period of growth or for the predominant part of it are covered by greenhouses or fixed or mobile high cover (glass or rigid or flexible plastic). II. This excludes sheets of plastic laid flat on the ground, also land under cloches or tunnels not accessible to man or movable glass-covered frames. For mobile greenhouses or high cover the area reported is the total area actually covered during the preceding 12 months (summing them up to calculate the total area covered), not merely the area covered by the installation at any one time. Areas of crops which are grown temporarily under glass and temporarily in the open air are reproted as entirely under glass, unless the period under glass is of extremely limited duration. If the same area under glass is used more than once it is reported once only. Only the base area of multi-storeyed greenhouses is counted. D/16and17Flowers and ornamental plants (excluding seedlings)D/18Forage plantsI. All green forage crops grown in rotation and occupying the same land for less than five years (annual or multiannual feed crops). II. Cereals and industrial plants harvested and/or consumed green for forage are included. Fodder roots and brassicas (D/12) are excluded. D/18(a) Temporary grassI. Pasture, lasting at least one crop year and less than five years, sown with grass or grass mixtures. D/18(b) OtherOther predominantly annual fodder crops (e.g. vetches, fodder maize, cereals harvested and/or green, lucerne). D/19Arable land seeds and seedlings (excluding cereals, pulses, potatoes and oil seed plants)I. Areas producing seeds and seedlings for sale, excluding cereals, rice, pulses, potatoes and oil seeds. Seeds and seedlings for the own needs of the holding (e.g. young vegetable plants such as cabbage or lettuce seedlings) are included under the heading of the crop concerned. II. Includes green forage seeds. D/20Other arable cropsI. Arable crops not included under D/01 to 19 or under D/21. D/21Fallow landI. All land included in the crop rotation system, whether worked or not, but not producing a harvest for the duration of a crop year. II. Fallow land is not to be confused with successive crops (I/01) and unutilized agricultural area (H/01). The essential characteristic of fallow land is that it is left to recover, normally for the whole of a crop year. Fallow land may be: 1. bare land bearing no crops at all; 2. land with spontaneous natural growth, which may be used as feed or ploughed in; 3. land sown exclusively for the production of green manure (green fallow). E. KITCHEN GARDENSI. Land separated off from the rest of the holding and recognizable as kitchen garden, devoted to the cultivation of products which are mainly for consumption by persons living on the holding. II. Not included are: - pleasure gardens (parks and lawns) (H/03), - areas cultivated by collective households, for example research institutions, religious communities, boarding schools, prisons, etc. These areas count as an agricultural holding if such a holding, while linked to a collective household, is operated in such a way as to fulfil the other criteria of an agricultural holding. These areas are, in the same way as the areas of an agricultural holding, classified according to their use. F. PERMANENT PASTURE AND MEADOWF/01Pasture and meadow, excluding rough grazingI. Land other than rough grazing, not included in the crop rotation system, used for the permanent production (five years or longer) of green forage crops, whether sown or self-seeded. II. The following are excluded: - rough grazing, whether used intermittently or permanently (F/02), - non-used pasture and hill or mountain grazing (H/01). F/02Rough grazingI. Pasture, usually on hilly land, unimproved by fertilizer, cultivation, reseeding or drainage. II. This can include: stony ground, heath, moorland and 'deer forests' in Scotland. Rough grazing not in use is excluded (H/01). G. PERMANENT CROPSI. Crops not grown in rotation, other than permanent pasture, which occupy the soil for a long period and yield crops over several years. II. This category includes nurseries (except non-commercial nurseries of forest trees grown in woods, which are included under woodland), and plants used for plaiting or weaving (osier, reeds, rushes, etc.: G/06). Permanent crops which are treated as vegetables or as ornamental plants or industrial plants (e.g. asparagus, roses, decorative shrubs cultivated for their blossom or leaves, strawberries, hops) are not included in this category. G/01Fruit and berry plantationsI. Areas containing trees and bushes for the production of fruit. Orchards may be of the continuous type with minimum spacing between trees or of the non-continuous type with large spacing, and may not contain other crops. II. Chestnut trees are included. Citrus and olive plantations and vines are excluded (G/02, 03, 04). G/01(a) Fresh fruit and berry species of temperate climate zonesG/01(b) Fruit and berry species of subtropical climate zonesII. The following crops are regarded as subtropical fruit and berry species: anona (Anona spp.), pineapple (Ananas spp.), avocado (Persea spp.), banana (Musa spp.), prickly pear (Opuntia spp.), lychee (Litchi spp.), kiwi (Actinidea spp.), papaya (Carica spp.), mango (Mangifera spp.), guava (Psidium spp.), passion fruit (Passiflora spp.). G/01(c) NutsG/02Citrus plantationsG/03Olive plantationsG/03(a) normally producing table olivesG/03(b) normally producing olives for oil productionG/04VineyardsG/04(a) Vineyards, of which normally producing: quality wineI. Crops of wine grape varieties normally grown for the production of quality wines produced in specific regions (quality wines psr) which comply with the requirements of Regulations (EEC) N ° 817/70 (;) and (EEC) N ° 823/87 ($) or, where applicable, the most recent legislation and the requirements laid down in implementation of these, and laid down by national regulations. G/04(b) Vineyards, of which normally producing: other winesI. Crops of wine grape varieties grown for the production of wines other than quality wines psr. G/04(c) Vineyards, of which normally producing: table grapesG/04(d) Vineyards, of which normally producing: raisinsG/05NurseriesI. Areas of young ligneous plants grown in the open air for subsequent transplantation: (a) vine and root-stock nurseries; (b) fruit tree nurseries; (c) ornamental nurseries; (d) nurseries of forest trees (excluding those for the holding's own requirements grown within woodland); (e) trees and bushes for planting in gardens, parks, at the roadside and on embankments, e.g. hedgerow plants, rose trees and other ornamental bushes, ornamental conifers, including in all cases their stocks and young seedlings. II. Commercial forest-tree nurseries, whether in woodland or outside, are included under G/05, as are non-commercial forest-tree nurseries for the holding's own requirements grown outside woodland. However the (generally small) nurseries for the holding's own requirements grown within woodland are included with other woodland (item H/02). In tabular form: >TABLE>G/06Other permanent cropsI. Open-air permanent crops other than those included under G/01 to 05 and in particular those for plaiting or weaving (011.93). G/07Permanent crops under glass (see D/15, D/17)H. OTHER LAND'Other land' includes unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) and other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, etc.). H/01andH/03Unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) and other land (land occupied by buildings, farmyards, pleasure gardens, tracks, ponds, quarries, infertile land, rock, etc.). II. As from 1988, categories H/01 and H/03, which were treated separately up to the 1987 survey, are dealt with as a single characteristic: 'H/01 and H/03'. In the current list of definitions, these two characteristics are still listed separately to ensure continuity between the surveys carried out from 1988 on and previous ones. H/01Unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system)I. Area previously used as an agricultural area and during the reference year of the survey no longer worked for economic social or other reasons and which is not used in the crop rotation system. II. This land could be brought back into cultivation using the resources normally available on an agricultural holding. The following are excluded: - pleasure gardens (parks and lawns) (H/03), - fallow land (D/21). H/02WoodlandI. Areas covered with trees or forest shrubs, including poplar plantations inside or outside woods and forest-tree nurseries grown in woodland for the holding's own requirements. II. Where agricultural crops are combined with woodland the area is split pro rata to the use of the ground. Wind-breaks, shelter-belts, hedgerows, etc. should be included in so far as it is appropriate to regard them as woodland. Christmas trees are included here. The following are excluded: - walnut and chestnut trees grown mainly for their fruit (G/01), other plantations of non-forest trees (G) and osieries (G/06), - areas of isolated trees, small groups or lines of trees (H/03), - parks (H/03), gardens (parks and lawns) (H/03), pasture (F/01 and F/02) and unutilized rough grazing (H/01), - heath and moorland (F/01 or H/01), - commercial forest-tree nurseries and other nurseries outside woodland (G/05). H/02(a) Non-commercialI. Woodland not commercially exploited. II. Woodland producing wood primarily for the holding's own consumption and woodland used primarily for purposes other than wood production. H/02(b) CommercialWoodland kept with the intention of selling most of the wood produced, and/orH/02(c) DeciduousWoodland where at least 75 % of the trees are deciduous. H/02(d) ConiferousWoodland where at least 75 % of the trees are coniferous. H/02(e) MixedI. All other woodlands not included under H/02 (c) or H/02 (d). H/03Other land (land occupied by buildings, pleasure gardens, farmyards, tracks, ponds, quarries, infertile land, rock, etc.).I. All those parts of the total area belonging to the agricultural holding which constitute neither utilized agricultural area, non-utilized area or woodland. II. This heading covers in particular: 1. areas not used directly for crop production, but necessary for working the farm, such as ground occupied by buildings or roadways; 2. areas unsuitable for agricultural production, i.e. which can be cultivated only by extreme means not normally available on an agricultural holding, for example marshland, heaths, etc. 3. pleasure gardens (parks and lawns). I. COMBINED AND SUCCESSIVE SECONDARY CROPPING, MUSHROOMS, IRRIGATION, GREENHOUSES, SET-ASIDE OF ARABLE LANDI/01Successive secondary crops (excluding market-garden crops and crops under glass)I. Crops following (or possibly preceding) the main crop and harvested during the 12 months of reference. II. The following are excluded: - market-garden crops, crops under glass and kitchen gardens, - intermediate crops for the production of green manure. I/01(a) Cereals (D/01 to D/08), non-fodderI/01(b) Pulses (D/09), non-fodderI/01(c) Oil seeds (D/13 (i), non-fodderI/01(d) Other successive secondary cropsI/02MushroomsI. Cultivated mushrooms grown in buildings which have been specially erected or adapted for growing mushrooms, as well as in underground premises, caves and cellars. II. The survey must record the area of the beds available for growing crops which are or will be filled with compost at least once during the 12-month reference period. If this is done more than once the area is still counted once only. I/03Irrigated areaI/03(a) Total irrigable areaI. The maximum area which could be irrigated in the reference year using the equipment and the quantity of water normally available on the holding. II. The total irrigable area may differ from the sum of the areas provided with irrigation equipment since the equipment may be mobile and therefore utilizable on several fields in the course of a harvest year; capacity may also be restricted by the quantity of water available or by the period within which mobility is possible. I/03(b) Area of crops which are irrigated at least once a yearI. Area of crops which have actually been irrigated at least once during the 12 months prior to the survey date. II. Crops under glass and kitchen gardens, which are almost always irrigated, should not be included. If more than one crop is grown in a field during the harvest year, the area should only be indicated once: for the main crop, if irrigation was used for it, or otherwise for the most important irrigated secondary or successive crop. I/04Ground area covered by greenhouses in useI. Greenhouses are fixed or movable installations of glass, plastic or any other material which is translucent but impervious to water, in which crops are grown under protective cover. The following are excluded: - fixed, movable or adjustable frames, - low (non-accessible) plastic tunnels, - cloches. II. Only greenhouses used during the 12 months preceding the date of the survey should be included. The base area covered by the greenhouses should be given. In the case of movable installations the area covered is entered once only. Even if areas under glass are used several times a year they are only counted once. I/05Combined cropsI. Simultaneous cultivation of temporary crops (arable crops or pasture and meadow) and permanent crops and/or forestry plants in one and the same field, and in the broader sense also the simultaneous cultivation of different types of permanent or temporary crops in one and the same field. II. This characteristic covers the total area actually used for the combined crops. The subdivision of the total area into the different crops is dealt with under D to I 'Land use'. I/05(a) Agricultural crops (including pasture and meadow) - forestry speciesI/05(b) Permanent crops - annual cropsI/05(c) Permanent crops - permanent cropsI/05(d) OthersI/06Land subject to the set-aside incentive scheme for arable land and recorded under: (a)Fallow land, with rotation possibilities (D/21)(b)Permanent pasture and meadow used as grazing for extensive livestock farming (F/01 and F/02)(c)Lentils, chick peas and vetches (D/09)(d)Wooded areas or areas being prepared for afforestation (H/02)(e)Areas for the time being or permanently used for non-agricultural purposes (H/01 and H/03)(f)TotalI. Areas for which the holding is entitled to financial aid in order to encourage the set-aside of arable land according to Council Regulation (EEC) N ° 797/85 (1), as last amended by Regulation (EEC) N ° 1137/88 (2), and according to Commission Regulations (EEC) N ° 1272/88 (3) and (EEC) N ° 1273/88 (4) or, where applicable, the most recent legislation. II. Only those areas are included, for which the holding is entitled to financial aid relating to the reference year of the survey. J. LIVESTOCK (on the day of the survey)J/01to16LivestockI. Number, by head, of animals belonging to the holding or in agistment on the day of the survey. These animals may be on the holding (on utilized areas or in housing used by the holding) or off the holding (on communal grazings or in the course of migration, etc.). II. Animals in agistment on the holding but belonging to a non-agricultural undertaking (e.g. feed-mill, slaughterhouse) are included. Migrating herds which do not belong to holdings using agricultural areas are regarded as independent holdings. The following are excluded: - animals in transit (e.g. female animals being taken for service), - animals in agistment on another holding. J/01EquidaeII. Riding and racehorses are included. J/02to08Bovine animals (buffaloes are included)J/02Bovine animals under one year oldJ/03Male bovine animals one but less than two years oldJ/04Female bovine animals one but less than two years oldII. Female bovine animals which have already calved are excluded (J/07 and J/08). J/05Bovine animals two years old and over, maleJ/06HeifersI. Female bovine animals of two years old and over which have not yet calved. II. Female bovine animals of two years and over which have not yet calved are included here even if they are in calf on the day of the survey. J/07and08Dairy cows, other cowsI. Cows: female bovine animals which have already calved (including those less than two years old). J/07Dairy cowsI. Cows which by reason of their breed or particular qualities are kept exclusively or principally to produce milk for human consumption or for processing into dairy products. These include cull dairy cows (whether or not fattened between their last lactation and their slaughter). J/08Other cowsI. 1. Cows which by reason of their breed or particular qualitites are kept exclusively or principally for the production of calves and whose milk is not intended for human consumption or for processing into dairy products. 2. Draft cows. II. Other cull cows (whether or not fattened before slaughter). J/09Sheep (all ages)J/09(a) Sheep: breeding femalesI. Female sheep which have lambed. II. Including: - ewes and ewe lambs for breeding, - cull ewes. J/09(b) Other sheepI. All other than breeding females. J/10Goats (all ages)J/10(a) Goats: breeding femalesI. Female gaots which have kidded. II. Including: - nanny-goats and kids for breeding, - cull nanny-goats. J/10(b) Other goatsI. All gaots other than breeding femalesJ/11to13PigsJ/11Piglets having a live weight of under 20 kilogramsJ/12Breeding sows weighing 50 kilograms and overII. Cull sows are excluded. J/13Other pigsI. Pigs with a live weight from 20 kilograms to less than 50 kilograms, fattening pigs including cull boars and cull sows with a live weight of 50 kilograms and more (whether or not fattened before their slaughter) and breeding boars of a live weight of 50 kilograms and more. J/14to16PoultryJ/14BroilersII. Pullets, laying hens and cull layers are excluded. J/15Laying hensII. Growing pullets before point of lay and cull hens are included. All hens which have started to lay are included, whether the eggs are for consumption or for breeding. Breeding cocks for laying hens are included. J/16Other poultry (ducks, turkeys, geese, guinea-fowl)J/17Rabbits: breeding femalesI. Female rabbits which have littered. J/18BeesI. Number of hives occupied by bees kept for the production of honey. II. Each colony (swarm) of bees is recorded as one hive, regardless of the nature and the type of the bee hive. K. TRACTORS, CULTIVATORS, MACHINERY AND EQUIPMENTUse of machineryI. Machinery used by the agricultural holding during the 12 months preceding the survey day. Belonging to the holding: I. Motor vehicles, machinery and plant being the sole property of the agricultural holding on the day of the survey. II. Motor vehicles, machinery and plant which have been lent out to other agricultural holdings on a temporary basis are included. Used by several holdings: 1. Belonging to another holding: I. Motor vehicles, machinery and plant being the property of an agricultural holding and used by the holding under review (e.g. under mutual aid arrangements or on hire from a machinery hire syndicate). 2. Belonging to a cooperative: I. Motor vehicles, machinery and plant belonging to cooperative associations and used by the agricultural holding under review. 3. Jointly owned: I. Motor vehicles, machinery and plant owned jointly by two or more agricultural holdings or belonging to a machinery group. Belonging to a service supply agency: I. Motor vehicles, machinery and plant being the property of an agricultural service supply agency. II. Service supply agencies are undertakings which carry out under contract, using motor vehicles, etc., services on agricultural holdings. This may be the undertaking's main activity or a secondary one (e.g. for firms whose main activity is in selling or repairing agricultural machinery, merchanting or processing agricultural products, in farming, or for a local nature conservancy authority). K/01Four-wheeled tractors, track-laying tractors, tool carriersI. All tractors with at least two axles used by the agricultural holding and all other motor vehicles used as agricultural tractors. This heading includes special vehicles such as jeeps, unimogs, etc. used as agricultural tractors. However, motor vehicles used in the 12 months under review exclusively for forestry, fishing, construction of ditches and roads and other excavation work are excluded.K/02Cultivators, hoeing machines, rotary hoes, motor mowersI. Motor vehicles used in agriculture, horticulture and viticulture with one axle or similar vehicles without axle. II. Machines used solely for parks and lawns are excluded. K/03Combine harvestersI. Machinery self-propelled, tractor-drawn or tractor-mounted, for the harvesting and threshing of cereals (including rice and grain-maize), pulses and oil seeds, seeds of legumes and grasses, etc. II. Specialized machines for the harvesting of peas are not included. K/04Forage harvestersI. Machinery, self-propelled, tractor-drawn or tractor-mounted, for the continuous harvesting of straw and green forage, milled or dry, standing or windrowed, with harvesting, chopping and delivery into a trailer by mechanical or pneumatic means. K/05Fully-mechanized potato harvesting machinesI. Machinery, self-propelled, tractor-drawn or tractor-mounted, which lifts potatoes, removes the haulm, lays the potatoes in rows (certain types of machines only), picks them and/or pulls them into sacks or boxes or into loading containers or into a trailer. II. Harvesting may be carried out in one or more operations (e.g. when several machines having different functions are used in a continuous sequence, in such a case the various machines are counted as a single machine). K/06Fully-mechanized sugar-beet harvesting machinesI. Machinery, self-propelled, tractor-drawn or tractor-mounted, which tops and lifts sugar-beet, lays them in rows or collects them in containers and/or pulverizes or windrows (longitudinally or transversally) the leaves. II. Harvesting may be carried out in one or more operations (e.g. when several machines with different functions are used in a continuous sequence, in such a case the various machines are counted as a single machine). K/07Milking machinery (fixed or movable)I. Milking installations (bucket or a pipe system), milking sheds and mobile milking units (lorries equipped with machinery for milking and collecting milk) operating on the suction principle. K/08Separate milking parlourI. Milking installations to which the cows come to be milked in groups. II. The cows come to the installation specifically to be milked. Cowsheds where the cows are normally kept as well as being milked are excluded. The following types of milking parlour are included: - carousel, - abreast (e.g. 2Ã 2 stalls), - tandem (e.g. 2Ã 2 stalls), - herringbone (e.g. 2Ã 6 stalls), - diamond (e.g. 4Ã 6 stalls). K/08(a) Separate milking parlour, fully automatedI. Parlours where the entry and exit of the cows is controlled automatically and/or the milking equipment is disconnected automatically when the flow of milk is reduced significantly. II. This type of installation can milk at least 50 cows per hour. L. FARM LABOUR FORCEL/01to06Farm labour force of the holdingI. All persons having completed their compulsory education (1) who carried out agricultural work for the holding under survey during the 12 months up to the survey day (2). This includes: - the holder and holding manager (l/01 and L/01 (a)), - members of the holder's family (L/02 and L/03), - non-family labour (L/04 to L/06). II. 'Agricultural work' means every type of work on the surveyed holding which contributes to the production of the products listed in Annex II. 'Work which contributes to production' includes, inter alia, the following tasks: - organization and management (buying and selling, accounting, etc.), - field-labour (ploughing, hay-making, harvesting, etc.), - raising of animals (preparation and distribution of feed, milking, care of animals, etc.), - all work carried out on the holding in respect of storage, processing and market-preparation (ensiling, butter-making, packing, etc.)- maintenance work (on buildings, machinery, installations, etc.), - own-account transport, in as far as this is carried out by the holding's own labour force. The following are not included: labour working on the holding but employed by a third party or under mutual-aid arrangements (e.g. labour of agricultural contractors or cooperatives). Also excluded from 'agricultural work for the holding' are: - work for the private household of the holder or the manager and their families, - any forestry, hunting, fishery or fish farming operation (whether or not carried out on the holding), however a limited amount of such work carried out by an agricultural worker is not excluded if it is impossible to measure it separately, - work in respect of any non-agricultural activity carried on by the holder. All persons of retiring age who continue to work on the holding are included in the farm labour force. In the case of holdings where the holder is not a natural person the sections 'holder' (L/01), 'spouse' (L/02) and 'other members of the family' (L/03 (a) and L/03 (b)) are not completed. The manager is recorded under L/01 (a) and considered to be non-family labour. L/01andL/01(a)Holder and holding manager: these are defined under B/01 and B/02Age at which compulsory education ends in each Member State: - Belgium: 14 years, - Denmark: 16 years, - Germany: 15 years, - Greece: 14 years, - Spain: 16 years, - France: 16 years, - Ireland: 15 years, - Italy: 14 years, - Luxembourg: 15 years, - Netherlands: 16 years, - Portugal: 14 years, - United Kingdom: 16 years. Although in Portugal compulsory education ends at the age of 14, in the framework of structure surveys young people working in agriculture are recorded from the age of 12. The observation period may be less than 12 months if the information provided is on a 12-months basis. L/02Holder's spouseII. Only spouses carrying out 'agricultural work' for the holding surveyed (see above) should be included. Where the spouse is the holding manager he or she should be entered under L/01 (a). L/03Other members of the holder's familyI. 'Other members of the holder's family' are those other than the holder's spouse who live and work on the holding or who live elsewhere but do agricultural work on the holding. II. 'Members of the holder's family' means: the spouse, relatives in the ascending or descending line and other relatives (including those by marriage and by adoption). It is irrelevant whether or not such persons receive a wage. Where a member of the holder's family is the holding manager he or she should be entered under L/01 (a). L/04to06Non-family labourI. All persons doing agricultural work for and paid by the agricultural holding other than the holder and members of his family. L/04Non-family labour regularly employedI. Regular employment: Persons who worked every week on the holding under survey during the 12 months preceding the survey, irrespective of length of the working week. Persons who worked regularly for part of that period, but where unable, for any of the following reasons, to work for the entire period are also included: 1. special conditions of production on the holding; 2. absence by reason of holidays, military service, sickness, accident or death; 3. commencement or cessation of employment with the holding; 4. complete stoppage of work on the holding due to accidental causes (flooding, fire, etc.). II. Holdings with special conditions of production (point 1 above) include, for example, holdings specializing in growing olives or grapes or fruit and vegetables in the open or in fattening cattle on grass and only requiring labour for a limited number of months. Point 3 above covers workers who move from one farm to another during the 12 months before the day of survey. Short-term seasonal workers, e.g. labour engaged solely as fruit and vegetable pickers, are not included here but under L/05 and 06, where the number of days worked is entered. L/05and06Non-family labour not regularly employedI. 'Not regularly employed', workers who did not work each week on the agricultural holding in the 12 months preceding the survey day for a reason other than those listed under L/04. L/01to06The time worked on the holdingI. The working time actually devoted to agricultural work for the holding, excluding work in the households of the holder or manager. 'Full-time' means the minimum hours required by the national provisions governing contracts of employment. If these do not indicate the number of annual hours then 1 800 is to be taken as the minimum figure (225 working days of 8 hours per day). A working day is any day during which there is performed for a period of not less than eight hours work of the kind normally carried out by a full-time agricultural worker. Days of leave and sickness do not count as working days. OTHER GAINFUL ACTIVITYL/07to/L/09Other gainful activityI. Every activity other than activity relating to agricultural work as defined under L, carried out for remuneration (salary, wages or other payment, including payment in kind, according to the service rendered). II.This includes gainful activities carried out on the holding itself (camping sites, accommodation for tourist, etc.) or on another agricultural holding as well as activity in a non-agricultural enterprise. Major occupationI. Activity declared by the respondent as being his main activity. II. Normally an activity which occupies more time than that relating to the agricultural work done for the agricultural holding under survey. Subsidiary occupationI. Any other activity of a respondent who declares the agricultural activity of the holding under survey to be his main activity. II. Normally an activity which occupies less time than that relating to the agricultural work done for the agricultural holding under survey. L/10Total number of working days of agricultural work, not included under L/01 to L/06, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees). I. All types of agricultural work (see notes under L/01 to L/06 'Farm labour force of the holding') undertaken on the holding by persons who are not employed by the holding, but are self-employed or employed by third parties, e.g. contractors or cooperatives. II. Persons working on the holding surveyed on behalf of another person are included. Work done by agricultural accounting firms and unpaid mutual aid are excluded. The number of hours worked must be converted into the equivalent number of days or weeks on a full-time basis. (1) OJ N ° L 99, 5. 5. 1970, p. 20. (2) OJ N ° L 84, 27. 3. 1987, p. 59. (1) OJ N ° L 93, 30. 3. 1985, p. 1. (2) OJ N ° L 108, 29. 4. 1988, p. 1. (3) OJ N ° L 121, 11. 5. 1988, p. 36. (4) OJ N ° L 121, 11. 5. 1988, p. 41. (1) (2) ANNEX II A. LIST OF AGRICULTURAL PRODUCTS ( ¹) 011VEGETABLE PRODUCTS OF AGRICULTURE WHETHER CULTIVATED OR NOT011.1Cereals (excluding rice) ( ²)011.11Wheat and spelt .111 Common wheat and spelt .111.1 Winter wheat and spelt .111.2 Spring wheat .112 Durum wheat .112.1 Winter wheat .112.2 Spring wheat011.12Rye and meslin .121 Rye .121.1 Winter rye .121.2 Spring rye .122 Meslin011.13Barley .130.1 Spring barley .130.2 Winter barley011.14Oats and summer meslin .141 Oats .142 Summer meslin011.15Maize011.19Other cereals (excluding rice) .191 Buckwheat .192 Millet .193 Grain sorghum .194 Canary seed .199 Cereals, not elsewhere specified (nes) (excluding rice)011.2Rice (in the husk or paddy) ( ³)011.3Pulses011.31Dried peas and fodder peas .311 Dried peas (other than for fodder) .311.1 Dried peas (excluding chick peas) .311.2Chick peas .312 Fodder peas( ¹) Source: NAPRO 1971 (Nomenclature of agricultural products); established by the Statistical Office of the European Communities on the basis of 'class 01, nomenclature for general industrial classification of economic activities in the European Communities - classification and nomenclature of input-output branches (NACE/CLIO)'. ( ²) Cereal seed (excluding rice seed) is included in the headings and subheadings of sub-group 011.1. ( ³) Rice seed is included in sub-group 011.2. 011.32Haricot beans, kidney and horse beans .321 Haricot beans .322 Kidney and horse beans011.39Other pulses .391 Lentils .392 Vetches .393 Lupins .399Dried legumes, not elsewhere classified, pulse mixtures, cereal and pulse mixtures011.4Roots and fodder brassicas011.41Potatoes .411 Potatoes (excluding seed potatoes) .411.1 New potatoes .411.2 Main crop potatoes .412 Seed potatoes011.42Sugar beet011.49Mangolds; swedes; fodder carrots and fodder turnips; other root; fodder brassicas .491 Mangolds .492 Swedes, fodder carrots, fodder turnips .492.1 Swedes .492.2 Fodder carrots, fodder turnips .493 Fodder cabbages and kales .499 Other roots and fodder brassicas .499.1 Jerusalem artichokes .499.2 Sweet potatoes .499.9 Roots and fodder brassicas not elsewhere specified011.5Industrial crops011.51Oil seeds and oleaginous fruit (excluding olives) .511 Colza and rape seed .511.1 Winter colza .511.2 Sommer colza .511.3 Rape .512 Sunflower seed .513 Soja beans .514 Castor seed .515 Linseed .516 Sesame, hemp, mustard and poppy seed .516.1 Sesame seed .516.2 Hemp seed .516.3 Mustard seed .516.4 Oil poppy and poppy seed011.52(019.52)011.53Fibre plants .531 Flax .532 Hemp011.54(019.54)011.55Unmanufactured tobacco (including dried tobacco)011.56Hop cones011.57Other industrial crops .571 Chicory roots .572 Medicinal plants, aromatics, spices and plants for perfume extraction .572.1 Saffron .572.2 Caraway .572.9 Medicinal plants, aromatics, spices and plants for perfume extraction, not elsewhere specified011.58(019.58)011.6Fresh vegetables011.61Brassicas .611 Cauliflowers .619 Other brassicas .619.1 Brussels sprouts .619.2 White cabbages .619.3 Red cabbages .619.4 Savoy cabbages .619.5 Green cabbages .619.9 Cabbages, not elsewhere specified011.62Leaf and stalk vegetables other than brassicas .621 Celery and celeriac .622 Leeks .623 Cabbage lettuces .624 Endives .625 Spinach .626 Asparagus .627 Witloof chicory .628 Artichokes .629 Other leaf and stalk vegetables .629.1 Corn salad .629.2 Cardoons and edible thistle .629.3 Fennel .629.4 Rhubarb .629.5 Cress .629.6 Parsley .629.7 Broccoli .629.9 Leaf and stalk vegetable not elsewhere specified011.63Vegetables grown for fruit .631 Tomatoes .632 Cucumbers and gherkins .633 Melons .634 Aubergines, marrows and pumpkins .635 Sweet capsicum .639 Other vegetables grown for fruit011.64Root and tuber crops .641 Kohlrabi .642 Turnips .643 Carrots .644 Garlic .645 Onions and shallots .646 Salad beetroot (red beet) .647 Salsify and scorzonera .649Other root and tuber crops (chives, radishes, French turnips, horse radishes)011.65Pod vegetables .651 Green peas .652 Beans .659 Other pod vegetables011.66Cultivated mushrooms ( ¹)011.7Fresh fruit, including citrus fruit (excluding grapes and olives)011.71Dessert apples and pears .711 Dessert apples .712 Dessert pears011.72Cider apples and perry pears .721 Cider apples .722 Cider pears011.73Stone fruit .731 Peaches .732 Apricots .733 Cherries .734 Plums (including greengages, mirabelles and quetsches) .739 Other stone fruit011.74Nuts .741 Walnuts .742 Hazel-nuts .743 Almonds .744 Chestnuts .745 Other nuts (excluding tropical nuts) .745.1Pistachios .745.9 Nuts, not elsewhere specified011.75Other tree fruits .751 Figs .752 Quinces .759 Other tree fruits, not elsewhere specified (excluding tropical fruit)011.76Strawberries011.77Berries .771 Black currants and red currants .771.1 Black currants .771.2 Red currants .772 Raspberries .773 Gooseberries .774 Other berries (e.g. cultivated blackberries)( ¹) In Germany mushrooms grown underground in caves or in buildings specially erected or adapted for mushroom growing are excluded. 011.78Citrus fruit .781 Oranges .782 Mandarines and clementines .783 Lemons .784 Grape fruit .785 Other citrus fruit .785.1 Citrons .785.2 Limes .785.3 Bergamots .785.9 Citrus fruit, not elsewhere specified011.79(019.79)011.8Grapes and olives011.81Grapes .811 Dessert grapes .812Other grapes (for wine making, fruit juice production and processing into raisins)011.82Olives .821 Table olives .822 Other olives (for olive oil production)011.9Other vegetable products011.91Fodder plants ( ¹)011.92Nursery plants .921 Fruit trees and bushes .922 Vine slips .923 Ornamental trees and shrubs .924 Forest seedlings and cuttings 011.93Vegetable materials used primarily for plaiting .931 Osier, rushes, rattans .932 Reeds, bamboos .939 Other vegetable materials used primarily for plaiting011.94Flowers, ornamental plants and Christmas trees .941 Flower bulbs, corms and tubers .942 Ornamental plants .943 Cut flowers, branches and foliage .944 Christmas trees (a) .945 Perennial plants011.95Seeds .951 Agricultural seeds ( ²) .952 Flower seeds011.96Products gathered in the wild ( ³) (a)(a) See Part B. ( ¹) For example hay, clover (excluding fodder kale). ( ²) Excluding cereal seeds, rice seeds and seed potatoes (011.1, 011.2, 011.4). ( ³) For example: wild mushrooms, cranberries, bilberries, blackberries, wild raspberries, etc. . 011.97By-products from plant cultivation ( ¹) (a) .971 Cereals (excluding rice) .972 Rice .973 Pulses .974 Roots and fodder brassicas .975 Industrial crops .976 Fresh vegetables .977 Fruit and citrus fruit .978 Grapes and olives .979 Other plants011.99Vegetable products, not elsewhere specified012GRAPE MUST AND WINE (a)012.0Grape must and wine012.01Grape must012.02Wine012.09By products of wine production ( ²)013OLIVE OIL, UNREFINED (a)013.0Olive oil013.01Pure olive oil013.02Olive oil, unrefined ( ³)013.09By products of olive oil extraction (%)014ANIMALS AND ANIMAL PRODUCTS OF AGRICULTURE AND HUNTING014.1Cattle014.10Domestic cattle .101 Calves .102 Other cattle, less than one year old .103 Heifers .104 Cows .105 Male breeding animals .105.1 One to two years old .105.2 More than two years old .106 Cattle for slaughter and fattening .106.1 One to two years old .106.2 More than two years old(a) See Part B. ( ¹) For example: straw, beet and cabbage leaves, pea and bean husks. ( ²) For example: wine, argol, etc. ( ³) The distinction between heading Nos 013.01 and 013.02 is based on the method of processing rather than on different production stages. (%) For example: olive oil cakes and other residual products of olive oil extraction. 014.2Pigs014.20Domestic pigs .201 Piglets .202 Young pigs .203 Pigs for fattening .204 Breeding sows .205 Breeding boars014.3Equines014.31Horses014.32Donkeys014.33Mules and hinnies014.4Sheep and goats014.41Domestic sheep014.42Domestic goats014.5Poultry, rabbits, pigeons and other animals014.51Hens, cocks, chicks, chickens014.52Ducks014.53Geese014.54Turkeys014.55Guinea-fowl014.56Domestic rabbits014.57Domestic pigeons014.59Other animals (a) .591 Bees .592 Silkworms .593 Animals reared for fur .594 Snails (excluding sea-snails) .599Animals, not elsewhere specified014.6Game and game meat (a)014.61Game ( ¹)014.62Game meat014.7Milk, untreated014.71Cow's milk014.72Ewe's milk014.73Goat's milk014.74Buffalo milk(a) See Part B. ( ¹) Live game includes only specially reared game and other game kept in captivity. 014.8Eggs014.81Hen eggs .811 Hatching eggs .812 Other014.82Other eggs .821 Hatching eggs .822 Other014.9Other animal products014.91Raw wool (including animal hair) ( ¹)014.92Honey (a)014.93Silkworm cocoons (a)014.94By-products of animal rearing ( ²) (a)014.95Animal products, not elsewhere specified (a)014.96(019.96)015AGRICULTURAL SERVICES ( ³) (a)019AGRICULTURAL PRODUCTS LARGELY OR WHOLLY IMPORTED019.52Tropical oil seeds and oleaginous fruit .521 Ground-nuts .522 Copra .523 Palm nuts and kernels .524 Cotton seed .529 Oil seeds and oleaginous fruit not elsewhere specified019.54Tropical fibre plants .541 Cotton .542 Other fibre plants .542.1 Manila hemp .542.2 Jute .542.3 Sisal .542.4 Coir .542.5 Ramie .542.9 Fibre plants not elsewhere specified019.58Other tropical plants for industrial use .581 Coffee .582 Cocoa .583 Sugar cane(a) See Part B. ( ¹) If it is a principal product. ( ²) For example: skins and animal hair and pelts of slaughtered game, wax, manure, liquid manure. ( ³) That is services which are normally provided by the agricultural holdings themselves, e.g. ploughing, mowing, threshing, tobacco drying, sheepshearing, care of animals. 019.79Tropical fruit .791 Nuts in shell .791.1 Coconuts .791.2 Cashew nuts .791.3 Brazil nuts .791.4 Pecans .792 Other tropical fruit .792.1 Dates .792.2 Bananas .792.3 Pineapples .792.4 Papaws .792.5 Tropical fruit, not elsewhere specified019.96Ivory, rawB. LIST OF PRODUCTS EXCLUDEDFor the purposes of defining the field of survey the following headings are excluded from the standard list of agricultural products set out above: 011.944Christmas trees011.96Products gathered in the wild ( ¹)011.97By-products (from cultivation of cereals, rice, pulses, fodder, roots and brassicas, industrial crops, fresh vegetables, fruit and citrus fruits, grapes and olives and other crops ( ²)012Must and wine ( ³)013Olive oil, unrefined ( ³)014.59Other animals (silkworms, animals reared for fur, snails, animals nes)014.6 exGame and game meat014.92Honey ( ³)014.93Silkworm cocoons014.94By-products of animal rearing ( ²)014.95Animal products nes015Agricultural services( ¹) Since they are not generally gathered/harvested by the holding, do not grow on the agricultural area and cannot be assessed statistically. ( ²) Since the main product is included. ( ³) Since the first stage of production is included. ANNEX III LIST OF EXCEPTIONS ACCEPTED IN THE LIST OF DEFINITIONS (a)DenmarkEThe characteristic 'kitchen gardens' is included under 'Other land' (H). J/15Breeding cocks for laying hens are not included under the heading 'Laying hens'. (b)FranceI/02For the 'mushrooms' characteristic, production is recorded and converted into cultivation areas. J/14The characteristic 'broilers' includes breeding cocks not included under 'Laying hens' (J/15). (c)IrelandD/14 andD/15The characteristic 'Fresh vegetables, melons and strawberries' does not cover strawberries which are included under the characteristic 'Fruit and berry plantations' (G/01). J/09 (a)Cull ewes are not included. (d)ItalyC/03For the purposes of the characteristic 'agricultural area utilized for share farming or other modes': - the land is considered as being under ownership and not under share ownership if it comes under a right of tenure for an official or an employee or if it has been allocated by an administration or other institution, - land which is farmed free of charge is considered as being utilized for tenant farming. J/09 (a)The heading 'Ewes' does not include lambs for breeding. (e)NetherlandsD/13The characteristic 'industrial plants' includes the seeds of fibre plants, hops and tobacco. EThe characteristic 'kitchen gardens' is included under 'Other land' (H). J/14 andJ/15The characteristics 'broilers' and 'laying hens' also include their chicks. Breeding cocks are not included under these characteristics. L/03Children of the holder who undertake agricultural work on the holding are always treated as family labour, however, other members of the holder's family, not living on the holding are regarded as 'non-family labour' (L/04 to L/06). (f)Federal Republic of GermanyJ/14The characteristic 'broilers' includes breeding cocks for laying hens, these are not included under the characteristic 'Laying hens' (J/15). L/03Other members of the holder's family, undertaking agricultural work on the holding but not living there are treated as 'non-family labour' (L/04 to L/06). (g)United KingdomD/11 andD/12The characteristics 'sugar beet' and 'forage roots and tubers' include seeds, which is not the case for other Member States. D/13The characteristic 'industrial plants' includes the seeds of fibre plants, hops and tobacco. D/19The characteristic 'arable land seeds and seedlings' includes only areas for field grasses and clover, all others being included under the corresponding entries for crops. EThe characteristic 'kitchen gardens' is given under 'Other areas' (H). (h)PortugalJ/14The characteristic 'broilers' includes breeding cocks for laying hens, these are not included under the characteristic 'Laying hens' (J/15). (i)SpainC/04The characteristic 'number of parcels' refers to the total area of the holding and not to the utilized agricultural area. J/14The characteristic 'broilers' includes breeding cocks for laying hens, these are not included under the characteristic 'Laying hens' (J/15).